Citation Nr: 0808580	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  01-06 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied a 
service connection claim for a low back disability.  In April 
2006, the Board requested a VA medical opinion from an 
orthopedist.  


FINDING OF FACT

The veteran's low back disability is at least as likely as 
not incurred during his period of active service.  


CONCLUSION OF LAW

The veteran's current low back disability was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

The veteran contends that he incurred low back injuries 
during service when he made "hard landings" while serving 
as a helicopter pilot.  He reported that in May 1961, the 
helicopter he was piloting in Arizona experienced engine 
failure.  He stated that in attempting to bring his 
helicopter down safely while avoiding transmission lines at 
the same time, he had to make an almost vertical landing.  He 
further reported that while piloting a combat mission in 
Vietnam in June 1962, his helicopter sustained heavy damage 
from gunfire, and he was forced to make a hard landing 
without engine power.  The veteran's service personnel 
records show that he served in Vietnam from June 1962 to May 
1963 and piloted in several combat missions where he made 
safe landings despite the helicopters sustaining heavy 
gunfire damage.  His service medical records are negative for 
complaints of or treatment for a low back disability.  On 
separation examination in July 1964, the veteran made no 
complaints regarding his back, and his spine was found to 
have no abnormalities.    

In support of his claim, the veteran submitted photographs of 
the damaged helicopter that he had crash landed in Arizona in 
May 1961.

Post-service VA and private medical records dated from 
October 1992 to November 2003 show that the veteran received 
intermittent treatment for low back pain, lumbar disc 
displacement, lumbar spondylosis, lumbar spinal stenosis, 
degenerative disc disease of the lumbar spine, and lumbar 
radiculopathy.  In August 1996, the veteran received a left-
sided L5-S1 micro discectomy for his left-sided L5-S1 
herniated nucleus pulposus.  

In a May 2001 letter, the veteran's private treating 
physician opined that his low back injuries were a direct 
result of the trauma he incurred during military service when 
engine failure of the helicopter he piloted in May 1961 
resulted in a direct drop and very hard landing.  He reported 
that the veteran's subsequent injury in a similar helicopter 
landing while under fire in Vietnam also contributed to the 
veteran's current low back disability and led to surgery of 
his low back.  He stated that the veteran continued to have 
limited use of his back and suffered disability as a result 
of continuing pain and arthritic changes.  

The veteran submitted a May 2002 letter from another one of 
his private treating physicians.  That physician reported 
that the veteran first came to his office in October 1992 
with complaints of low back pain.  He stated that the veteran 
related his back pain to helicopter accidents in May 1961 and 
August 1963.  He reported that his examination of the veteran 
revealed an apparent disc problem and loss of structural 
integrity to his lumbar spine.  He opined that the veteran's 
condition was a result of trauma such as that which he had 
experienced in his helicopter accidents.  He further reported 
that the veteran had been treated with physical therapy and 
spinal manipulation, which had failed to resolve his back 
problem.  He stated that the veteran had subsequent low back 
surgery but continued to have back problems, which he felt 
were related to his military service accidents.  

The veteran and his wife testified before a Decision Review 
Officer in May 2002.  Testimony revealed that he had had no 
back injuries or problems prior to service.  He testified 
that in his first helicopter crash, the engine failed, and he 
was forced to make a very hard landing to avoid running into 
a power line.  He reported experiencing back pain after the 
first helicopter crash but did not seek medical attention 
because he did not want to be grounded and lose flight pay.  
He testified that during his service in Vietnam, he was asked 
to pick up a captured Vietnamese colonel.  He reported that 
the Viet Cong shot at his helicopter, and when he flew back 
to base camp, the engine and transmission stopped working, 
which forced him to make another hard landing.  The veteran's 
wife testified that she had known the veteran for 35 years 
and that he had always complained of back pain.  

In January 2008, a VA orthopedist reviewed the veteran's 
claims file in order to determine whether the veteran's 
current low back disability was related to his period of 
active service.  The examiner identified the veteran's 
current low back disabilities as chronic mechanical back 
strain and multilevel disk disease in the low back.  He 
opined that it was at least as likely as not that the 
veteran's low back disabilities were related to the hard 
helicopter landings he made during his military service.  The 
examiner explained that injuries incurred in rotary wing 
aircraft usually occurred at low altitudes with dramatic 
drops and hard landings.  He stated that most of those 
injuries occurred while in a sitting position, which often 
caused compression type injuries to the spine.  He reported 
that even if there were no specific compression to the 
vertebrae, the disks in between the bones would usually bear 
the brunt of force when the aircraft hit the ground.  He 
stated that compression of the spine could easily cause disk 
injury and herniation.  He asserted that it was easy to see 
that spinal compression occurred in the veteran's case 
because he had encountered two specific hard landings with 
little or no control of the helicopter.  He explained that 
spinal compression was common during aircraft accidents, 
specifically those with rotary wing incidences and without 
power.  He opined that despite the fair amount of time after 
discharge before the veteran began complaining of back pains 
in the 1990s, he believed that the veteran's back pains had 
most likely been present for many years and were at least as 
likely as not incurred during the helicopter accidents in 
service when he received spinal compression injuries.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the May 2001, May 2002, and January 2008 
medical opinions from the VA orthopedist and the veteran's 
private physicians are all probative because the VA 
orthopedist supported his opinion with a detailed rationale 
and comprehensive review of the entire claims file, and the 
private physicians were the veteran's treating physicians.  
Those medical opinions relate the veteran's low back 
disability to his period of active service, and there are no 
contrary medical opinions of record.  Therefore, the Board 
finds that service connection for a low back disability is 
warranted.  
 
Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the veteran's low back disability was 
incurred during active service.  Therefore, service 
connection for a low back disability must be granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
veteran.  








ORDER

Service connection for a low back disability is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


